COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Nicholas Brown and Summer Mason v. Jirech Property Management
                          LP

Appellate case number:    01-22-00407-CV

Trial court case number: 22-CCV-070519

Trial court:              County Court at Law No 1 of Fort Bend County

        On June 30, 2022, appellants filed a motion for stay pending appeal from the county court’s
final judgment in the underlying eviction case. Because appellants have not demonstrated that they
posted a supersedeas bond, Section 24.007 of the Texas Property Code requires that we deny their
stay request. See TEX. PROP. CODE § 24.007(a) (“A judgment of a county court may not under any
circumstances be stayed pending appeal unless, within 10 days of the signing of the judgment, the
appellant files a supersedeas bond in an amount set by the county court.”). Accordingly, appellants’
motion is denied.
       It is so ORDERED.

Judge’s signature: ____/s/ Gordon Goodman______
                               Acting individually


Date: ___June 30, 2022____